Order entered May 1, 2014




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-13-00036-CV

     MARTIN E. McGONAGLE, M.D. AND MARY E. McGONAGLE, Appellants

                                         V.

  STEWART TITLE GUARANTY COMPANY AND STEWART TITLE COMPANY
                D/B/A CENTRAL TEXAS TITLE, Appellees

                   On Appeal from the 191st Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. Dc-11-06872

                                      ORDER

       Appellants’ Unopposed Motion for Leave to File Response to Appellees’
Supplemental Brief is hereby GRANTED. Appellants’ response is deemed filed
as of December 3, 2013.


                                                /s/   DAVID EVANS
                                                      JUSTICE